DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

 Response to Amendment
In response to the amendment received on 03/22/2022:
Claims 1, 4-7, 11-12, 16 and 33 are currently examined.  
Claims 2-3, 8-10, 13-15, 17-24, 26-32 are cancelled.
Claims 25 are withdrawn.
The objection to claim 6 is withdrawn in light of the amendment.
The amendment to claims 1 and 11 has not overcome the previous 112(b) rejection, as outlined below.
All prior art grounds of rejection are maintained for at least the reasons as set forth herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4-7, 11-12, 16 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 lines 4-5 recites “wherein s1 is a length of the miscanthus fibers between 1.0-3.0 mm”, lines 6-7 recites “a first fraction (f1) comprising a mix of miscanthus fibers having a length of approximately < s1”, lines 8-9 recites “a second fraction (f2) comprising a mix of miscanthus fibers having a fiber length of approximately > s1”, lines 11-12 recite “mixing the miscanthus fibers of the second fraction (f2) with a binding agent”, and lines 14-15 recites “wherein at least 50 wt% of the miscanthus fibers… have a fiber length between 2 and 8 mm”.  Claim 1 is indefinite because of the following reasons:
	i) the term “approximately” is a relative term and render the claim indefinite.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; and
	ii) the second fraction (f2) having a fiber length of > s1 (or s1 is between 1.0-3.0 mm) is added to the binding agent (lines 8-9 and 11-12), but lines 14-15 recites “wherein at least 50 wt% of the miscanthus fibers… have a fiber length between 2 and 8 mm”, which is not > s1.  Thus, this is indefinite because at least 50 wt% of the miscanthus fibers have a fiber length between 2 and 8 mm is not a fiber length of > s1 (or s1 is between 1.0-3.0 mm).
	Examiner is treating claim 1 as requiring at least 50 wt% of miscanthus fibers with a fiber length between 2 and 8 mm as recited in claim 1.
	With respect to i) above, Examiner suggests amending the claim to either i) delete “approximately”, or ii) some other clarifying amendment to reasonably ascertain the requisite degree of the fiber length.  
With respect to ii) above, Examiner suggests amending the claim to clarify the fiber length that is mixed with the binding agent, is it greater than 3.0 mm or is it between 2 and 8 mm?	

Claim 11 lines 3-5 recites "approximately < s1 and approximately < s2" and “approximately > s2", the term “approximately” is a relative term and render the claim indefinite.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, since s1 is defined in claim 1, s2 is indefinite because it is not defined.
Examiner is treating s2 in claim 11 as any fiber length.
Examiner suggests amending the claim to either i) delete “approximately”, or ii) some other clarifying amendment to reasonably ascertain the requisite degree of the fiber length.  And, Examiner suggests amending s2 to recite the fiber length so as to ascertain the fiber lengths of the fractions f3 and f4.

Claim 12 line 5 recites the limitation "a binding agent".  This is indefinite because it is not clear if the binding agent recited here is the same binding agent referred to in claim 1, line 12 because of “a” before the “binding agent”.  
Examiner is treating the binding agent in claim 12 as the same binding agent as in claim 1, and suggests replacing “a” with “the”.

Claim 16 lines 1-2 recites “the first fraction… to be mixed with the binding agent”.  However, claim 1 lines 11-12 recites “mixing the miscanthus fibers of the second fraction (f2) with a binding agent”.  Since claim 1 defined that the second fraction (f2) is mixed with a binding agent, claim 16 is indefinite because the claim requires the first fraction to be mixed with the binding agent.  
Examiner is treating the second fraction is being mixed with the binding agent in claim 16 because this appears to be consistent with claim 1.
Examiner suggests amending the claim to either i) replace first with second, ii) recite that the first fraction is further mixed with the binding agent, or iii) some other clarifying amendment so as to remove the ambiguity as set forth above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 12 lines 4-5 recites “mixing the fibers of the first fraction, the second fraction, the third fraction and/or the fourth fraction with a binding agent”.  However, claim 1 lines 11-12 recites “mixing the miscanthus fibers of the second fraction (f2) with a binding agent”.  Since claim 1 defined that the second fraction (f2) is mixed with a binding agent, claim 12 does not further limit the subject matter.
Examiner is treating the second fraction is being mixed with the binding agent in claim 16 because this appears to be consistent with claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 5-7 and 33 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, 11-12 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Acikel (The use of miscanthus (Giganteus) as a plant fiber in concrete production, Scientific Research and Essays, cited in the previous office action) (“Acikel” hereinafter) in view of Medoff (U.S. Pub. No. 2011/0155559 A1, cited in the previous office action) and Guotang et al. (CN 101818531 A1, with reference to the machine translation, cited in the previous office action)(“Guotang” hereinafter).

Regarding claim 1, Acikel teaches a method for processing a mix of miscanthus fibers for the production of a bio-based composite (see Acikel at Title teaching the use of miscanthus as a plant fiber in concrete production),
comprising the steps of: 
harvesting crops and processing the harvested miscanthus crops to obtain a raw mix of miscanthus fibers, (see Acikel at page 2661, middle column, 3rd paragraph teaching that the miscanthus used in the experiments was fairly easily obtained from the fields in the campus area, which is taken to meet the claimed harvesting crops.  And, Acikel at page 2661, 3rd column, 3rd paragraph teaching that the miscanthus used as a plant fiber was supplied, and added into the mixtures by grinding and/or cutting at suitable lengths, which is taken to meet the claimed processing the harvested miscanthus crops to obtain a raw mix of miscanthus fibers),
mixing the miscanthus fibers with a binding agent, wherein the binding agent is a mortar (Acikel at page 2661, 3rd column, 3rd paragraph, teaching that the miscanthus is added into the mixtures by grinding and/or cutting at suitable lengths, Acikel at page 2661, 3rd column, 2nd paragraph teaching the concrete mixtures, Portland Cement, wherein Portland cement is a binding agent/mortar.  The miscanthus is added into the mixtures by grinding and/or cutting at suitable lengths is taken to meet the claimed mixing a fraction of miscanthus fibers with a binding agent/mortar),
letting the binding agent harden to obtain the bio-based composite, wherein the bio-based composite is a concrete (see Acikel at page 2661, 4th column teaching three types of concrete specimens were produced, which is taken to meet the claimed bio-based composite/concrete).

Acikel does not explicitly i) separating the raw mix of miscanthus fibers, into a first fraction (f1) comprising a mix of miscanthus fibers having a fiber size of approximately < s1 and having first physical/chemical properties and a second fraction (f2) comprising a mix of miscanthus fibers having a fiber size of approximately > s1 and having second physical/chemical properties being different from the first physical/chemical properties, ii) the miscanthus fibers that is mixed with the binding agent is of the second fraction (f2), and a second fraction (f2) comprising a mix of miscanthus fibers having a fiber size of approximately > s1, wherein s1 is a length of the miscanthus fibers between 1.0- 3.0 mm, iii) wherein at least 50 wt% of the miscanthus fibers of the bio-based composite have a fiber length between 2 and 8 mm, and iv) the amount of miscanthus fibers range between 5 and 13 vol% before the hardening of the binding agent.


Regarding i), as mentioned, Acikel teaches mixing miscanthus fibers to cement to produce concrete (Acikel at page 2661, 3rd column, 2nd-3rd paragraph).
However, as mentioned, Acikel teaches harvesting miscanthus crops and grinding and/or cutting the miscanthus crops at suitable lengths (see Acikel at page 2661, 3rd column, 3rd paragraph and Figure 2).  Acikel also teaches that the miscanthus used as a plant fiber was supplied with a diameter 4 to 8 mm and a length of 60 to 80 mm, and added into the mixtures by grinding and/or cutting at suitable lengths (see Acikel at page 2661, 3rd column, 3rd paragraph and Figure 2, also shown below), and the miscanthus fibers are added as 4% grinded, cut or a mixture of grinded and cut (see Acikel at pages 2663-2664 Table 2, rows 5-7, column 2).

    PNG
    media_image1.png
    527
    765
    media_image1.png
    Greyscale

Like Acikel, Medoff teaches a method for processing (or grinding/cutting) a mix of miscanthus crops/fibers (see Medoff at [0002] teaching the disclosure relates to processing biomass, also Medoff at [0030] also teaches that biomass can be or can include a natural or synthetic material, and Medoff at [0146] teaches that systems and process are described in the disclosure that can use various biomass materials such as cellulosic, lignocellulosic materials as feedstock materials, wherein feedstock materials are first physically prepared for processing, often by size reduction of raw feedstock materials.  Medoff at [0153] further teaches that lignocellulosic feedstock can be plant biomass such as, but not limited to, non-woody plant biomass, cultivated crops, such as, but not limited to, grasses and a list of examples, wherein miscanthus is featured in the list).
Medoff also teaches that biomass can be processed to alter its structure at one or more levels and can be used as a source of materials (see Medoff at [0005]), and methods of processing begin with a physical preparation of the feedstock, e.g. size reduction of raw feedstock, such as by cutting, grinding, shearing or chopping (see Medoff at [0166]).  Medoff further teaches that the feed preparation systems can be configured to produce feed streams with specific characteristics such as, for example, specific maximum sizes (see Medoff at [0167]), and in some embodiments, the material to be processed is in the form of a fibrous material (see Medoff at [0168]).  
Moreover, Medoff teaches that if desired, the fibrous materials can be separated, e.g., continuously or in batches, into fractions according to their length, width, density, material type, or some combinations of these attributes) (see Medoff at [0176]), and in some embodiments, the third fibrous material is passed through a third screen to produce a fourth fibrous material… the fourth fibrous material can be, e.g., passed through a fourth screen to produce a fifth material… similar screening processes can be repeated as many times as desired to produce the desired fibrous material having the desired properties (see Medoff at [0191]).
In summary, Medoff teaches that the processing method for miscanthus fibers begin with a physical preparation of the feedstock by cutting or grinding, which can be separated into first and second fractions.  The process can produce feed streams wherein fractions are separated according to fiber length.  Thus, meeting the claimed separating the raw mix of miscanthus fibers, into a first fraction (f1) comprising a mix of miscanthus fibers having a fiber size of approximately < s1 and having first physical/chemical properties and a second fraction (f2) comprising a mix of miscanthus fibers having a fiber size of approximately > s1 and having second physical/chemical properties being different from the first physical/chemical properties.
Additionally, it has been held that “examples of rationales that may support a conclusion of obviousness include… (A) combining prior art elements according to known methods to yield predictable results” (see MPEP 2143.I and 2143.A).  In this case, both Acikel and Medoff teaches that the miscanthus crop is physically prepared by cutting in different lengths.  Medoff further teaches that the resulting miscanthus fibers can be separated into first or second fractions according to fiber length.  One of ordinary skill in the art would appreciate that miscanthus crop is first cut in different lengths, and can be separated into fractions.  The combination of Acikel and Medoff would yield predictable result, that is cut or processed miscanthus fibers can be separated into fractions.
As such, one of ordinary skill in the art would appreciate that Medoff a processing method for miscanthus fibers begin with a physical preparation of the feedstock by cutting or grinding, which can be separated into first and second fractions according to length, and seek those advantages by separating the cut miscanthus fibers into fractions in Acikel that would produce miscanthus fibers separated into fractions according to length.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, use the processing conditions for miscanthus fibers as taught by Medoff in the harvested miscanthus crops in Acikel that would produce miscanthus fibers separated into fractions according to length.

Regarding ii) to iv), as mentioned, Acikel does not explicitly teach ii) the miscanthus fibers that is mixed with the binding agent is of the second fraction (f2), and a second fraction (f2) comprising a mix of miscanthus fibers having a fiber size of approximately > s1, wherein s1 is a length of the miscanthus fibers between 1.0- 3.0 mm, iii) wherein at least 50 wt% of the miscanthus fibers of the bio-based composite have a fiber length between 2 and 8 mm, and iv) the amount of miscanthus fibers range between 5 and 13 vol% before the hardening of the binding agent.
However, Acikel teaches that the miscanthus used as a plant fiber was supplied with a diameter 4 to 8 mm and a length of 60 to 80 mm, and added into the mixtures by grinding and/or cutting at suitable lengths (see Acikel at page 2661, 3rd column, 3rd paragraph and Figure 2).  And, Acikel teaches that the miscanthus fibers are added as 4% grinded, cut or a mixture of grinded and cut (Acikel at pages 2663-2664 Table 2, rows 5-7, column 2).
Like Acikel, Guotang teaches the incorporation of a plant fiber in cements (see Guotang at [0002] teaching a cast-in-situ straw magnesium oxychloride cement… prepared by using crop straws), and see Guotang at [0011] teaching wherein the straw fiber… has a length of 5 mm-20 mm).  The fiber length of 5 mm-20 mm overlaps with the claimed ii) the miscanthus fibers that is mixed with the binding agent is of the second fraction (f2), and a second fraction (f2) comprising a mix of miscanthus fibers having a fiber size of approximately > s1, wherein s1 is a length of the miscanthus fibers between 1.0- 3.0 mm, iii) wherein at least 50 wt% of the miscanthus fibers of the bio-based composite have a fiber length between 2 and 8 mm.
And, Guotang teaches a mass percentage of straw is 2-20% (see Guotang at [0010]), which overlaps with the claimed iv) the amount of miscanthus fibers range between 5 and 13 vol% before the hardening of the binding agent.  The mass% is the mass of the solute over mass of solution, while vol% is volume of solute over volume of solvent, which is the same in this case.
Guotang also teaches that the straw is processed into fibers for the cementitious material… which reduces the apparent density and bulk density of the product, and improves the thermal insulation performance of the product.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).  In this case, one of ordinary skill in the art would appreciate that bio-based fibers having the length of 5 mm-20 mm, and added to the binder at a mass percentage of 2-20% is reasonably suitable with an expectation of success.
As such, one of ordinary skill in the art would appreciate that Guotang teaches a plant/crop based fiber length of 5 mm-20 mm with a mass percentage of 2-20% is reasonably suitable with an expectation of success to mix with a cementitious material/binder so as to reduce the apparent and bulk density and improve the thermal insulation performance of the cementitious material/binder.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a plant/crop fiber length of 5 mm-20 mm with a mass percentage of 2-20% as taught Guotang in the concrete with miscanthus fibers of Acikel because the fiber length and the fiber mass percentage is reasonably suitable with an expectation of success to mix with a cementitious material/binder and so as to reduce the apparent and bulk density and improve the thermal insulation performance of the cementitious material.

Regarding claim 6, Acikel as modified by Medoff and Guotang teaches the limitations as applied to claim 1 above, and Medoff further wherein the miscanthus crop is a dry crop and the raw mix of miscanthus fibers comprises at least 80 wt. % dry fibers and between 5-20 wt. % water (see Medoff at [0173] teaching the fiber source can be sheared in… a hydrated state (e.g., having up to ten percent by weight absorbed water).  If the fiber source/miscanthus is in a hydrated state having up to ten percent by weight water, then about 90 wt% is dry fibers and 10 wt% water, thus overlapping with the claimed ranges.  With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).
	
Regarding claim 7, Acikel as modified by Medoff and Guotang teaches the limitations as applied to claim 1 above, and Medoff further teaches wherein the first fraction is further separated to obtain a first further separated fraction comprising miscanthus fibers having a length of 0.3 - 0.5 mm (see Medoff at [0166] teaches that methods of processing begin with a physical preparation of the feedstock, e.g. size reduction of raw feedstock, and screens and/or magnets can be used to remove oversized or undesirable objects, and see Medoff at [0167] teaching that the feed preparation systems can be configured to produce feed streams with specific characteristics.  Furthermore, Medoff at [0181] teaches that in some embodiments, the average opening size of the first screen is less than 0.79 mm, e.g. less than 0.51 mm).  
Since Medoff teaches the size reduction of the raw feedstock and the separation through screens, if the average opening size of the first screen is less than 0.79 mm, e.g. less than 0.51 mm, the size of the fibers would be less than 0.51 mm, and would meet the claimed range.  With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I);
optionally wherein the first fraction is further separated to obtain a first further separated fraction comprising miscanthus fibers having a length of about 0.3 – 0.4 mm or wherein the first fraction is further separated to obtain a first further separated fraction comprising miscanthus fibers having a length of about 0.325 – 0.375 mm (since this recitation is “optional” ” and is not positively required, this limitation is being treated as not required by the claim limitation).

	
Regarding claim 11, Acikel as modified by Medoff and Guotang teaches the limitations as applied to claim 1 above, and Medoff further teaches comprising the step of: separating the second fraction (f2), into a third fraction (f3) comprising a mix of fibers having a fiber length of approximately > s1 and approximately < s2 and a fourth fraction (f4) comprising a mix of fibers having a fiber length of approximately > s2, wherein s2 is a second length of the miscanthus fibers or any fiber length (see Medoff at [0176] teaching if desired, the fibrous materials can be separated, e.g., continuously or in batches, into fractions according to their length, also see Medoff at [0182] teaching that in some embodiments, the second fibrous is sheared and passed through the first screen, or a different sized screen, and Medoff at [0190] teaching in particular embodiments, the second fibrous material is sheared again and the resulting fibrous material passed through a second screen having an average opening size less than the first screen to provide a third fibrous material.   Further, Medoff at [0191] teaches that in some embodiments, the third fibrous material is passed through a third screen to produce a fourth fibrous material).

Regarding claim 12, Acikel as modified by Medoff and Guotang teaches the limitations as applied to claims 1 and 11 above, and Acikel and Guotang further teaches a method for producing a bio-based composite by using the second fraction, according to claim 1, further comprising the steps of: mixing the fibers of the second fraction with a binding agent wherein the mixing ratio is determined based on the desired properties of the bio-based composite to be produced, letting the binding agent cure, to obtain the bio-based composite (see Acikel at page 2661, 3rd column, 3rd paragraph, teaching that the miscanthus is added into the mixtures by grinding and/or cutting at suitable lengths, Acikel at page 2661, 3rd column, 2nd paragraph teaching the concrete mixtures, Portland Cement, wherein Portland cement is a binding agent/mortar, also see Acikel at page 2661, 4th column teaching three types of concrete specimens were produced, which is taken to meet the claimed bio-based composite/concrete.  Also, see Guotang at [0002] teaching a cast-in-situ straw magnesium oxychloride cement… prepared by using crop straws), and see Guotang at [0011] teaching wherein the straw fiber… has a length of 5 mm-20 mm, taken to meet the fibers of the second fraction).

Regarding claim 16, Acikel as modified by Medoff and Guotang teaches the limitations as applied to claim 1 above, and Acikel further teaches wherein the second fraction constitutes at least 70% of the miscanthus fiber mix to be mixed with the binding agent (see Acikel at page 2661, 3rd column, 3rd paragraph, teaching that the miscanthus is added into the mixtures by grinding and/or cutting at suitable lengths, Acikel at page 2661, 3rd column, 2nd paragraph teaching the concrete mixtures, Portland Cement, wherein Portland cement is a binding agent/mortar).  The miscanthus added into the mixtures is taken to meet the claimed second fraction constitutes at least 70% of the miscanthus fiber mix to be mixed with the binding agent because all of the miscanthus fibers, which is at least 70% is added in the mixture.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Claims 4, 5 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Acikel as modified by Medoff and Guotang as applied to claim 1 above, and further in view of Nutt (GB 1317245 A, cited in the previous office action) (“Nutt” hereinafter) and Sabio et al. (FR 2997944 A1, with reference to the machine translation, cited in the previous office action) ( “Sabio” hereinafter).

Regarding claim 4, Acikel as modified by Medoff and Guotang teaches the limitations as applied to claim 1 above, and Acikel further teaches that the granulometry of the aggregate was kept constant… and the concrete was produced with a water-cement ratio… having cement dosages, and various fiber ratios and styles (grinded, cut and as reinforcement) (see Acikel at 2661, 3rd column, 1st paragraph), thus meeting the claimed a) weighing the miscanthus fibers and the binding materials.
Acikel also teaches that the aggregate is sand and gravel (see Acikel at page 2661, 3rd column, 1st paragraph), thus meeting the claimed sands.

However, Acikel does not explicitly teach further comprising the steps of 
b) dry mixing of powders 
c) adding sands and dry mixing of sands with powders 
d) adding 75% of required water and homogeneously mixing the content 
e) optionally letting the mix rest for about 1 minute (note that this is an optional step and will not be given weight here)
f) addition of a superplasticizer - remaining 25% water and continue mixing 
g) adding dry miscanthus fibers and continue mixing
h) add additional water and continue mixing to obtain the miscanthus containing concrete mixture 
optionally increasing the mixing speed to separate any clumping miscanthus fibers (note that this is an optional step and will not be given weight here).

Like Acikel, Nutt teaches cement compositions for forming concrete, having improved properties resulting from the incorporation of fibers (see Nutt at page 1, line 13-15).  Nutt also teaches that to obtain the maximum advantage in the practice of the disclosure, the cellulose fibre must be distributed uniformly throughout the concrete mix and a number of means are available to achieve this requirement, for example, the fibers can be milled or otherwise mechanically prepared so as to permit ready dispersion throughout the concrete by normal mixing; or the fiber can be added to the cement at the normal grinding stage of the cement manufacture so as to be evenly distributed; or the fiber can be dispersed as pulp into the water used for gauging the concrete mix (see Nutt at page 2, lines 78-91).  Furthermore, Nutt teaches that whichever method of addition is used, the objective is to disperse the fiber throughout the concrete mix so that discrete fibers are homogenously distributed (see Nutt at page 2, lines 92-95).   Nutt further teaches that the incorporation of cellulose fibers in a concrete mix provides a lubricating effect for the surface of the particles or large aggregate material and enables such modified concrete to be pumped without the necessary increase of either the sand, cement or water proportion (see Nutt at page 2, lines 41-47), and concrete composition containing cellulose fibers offers improved workability properties, particularly an improved capacity for moulding and is moreover found to perform at least comparably in resistance to freezing and thawing cycles, to air-entrained concrete (see Nutt at page 2, lines 47-53).
In addition, like Acikel, Sabio teaches a building material with low thermal conductivity comprising additions of vegetable origin (see Sabio at [0001]).  Sabio also teaches that the material according to the invention may comprise a water-reducing agent, a plasticizer or a superplasticizer (see Sabio at [0019]), and the term “superplasticizer” as used is to be understood to include both water reducers and superplasticizers as described in the book entitled “Concrete Admixtures Handbook, Properties Science and Technology (see Sabio at [0019]).  And, a water reducer is defined as an admixture which typically reduces the amount of water in a concrete mix by 10 to 15% for a given workability (see Sabio at [0019]).
In summary, one of ordinary skill in the art would appreciate that Acikel, Nutt and Sabio teaches in the field of cements where biomass fiber is incorporated.  
Both Acikel and Nutt teaches mixing all the materials together and disperse the fiber throughout the concrete mix so that discrete fibers are homogenously distributed so as to provide a lubricating effect for the surface of the particles or large aggregate material and improved capacity for moulding.  In addition, it has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see MPEP § 2144.04.IV.C) 
As such, one of ordinary skill in the art would appreciate that Nutt teaches mixing all the materials together and dispersing the fiber throughout the concrete mix so that discrete fibers are homogenously distributed so as to provide a lubricating effect for the surface of the particles, and Sabio teaches adding a superplasticizer which typically reduces the amount of water in a concrete mix by 10 to 15% for a given workability, and seek those advantages by mixing and dispersing the fibers and adding a superplasticizer in the concrete composition of Acikel with miscanthus fibers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to mix all the raw materials of the cement together and disperse the fiber throughout the concrete mix so that discrete fibers are homogenously distributed to so as to provide a lubricating effect for the surface of the particles as taught by Nutt in the concrete composition of Acikel with miscanthus fibers.  And, add a superplasticizer as taught by Sabio in the concrete composition of Acikel with miscanthus fibers so as to reduce the amount of water in a concrete mix by 10 to 15% for a given workability.

Regarding claim 5, Acikel as modified by Medoff and Guotang teaches the limitations as applied to claim 1 above, and please see claim 4 rejection, specifically the teaching of Sabio as it pertains here as well.
Sabio further teaches that the bio based concrete mixture contains between 0.01 to 1 wt% of a superplasticizer (see Sabio at [0019] teaching that it is useful to use a superplasticizer… in particular from 0.05 to 1.5%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 33, Acikel as modified by Medoff and Guotang teaches the limitations as applied to claim 1 and 5 above, and Sabio further teaches wherein the bio-based concrete mixture contains a polycarboxylate ether plasticizer (see Sabio at [0019] teaching a superplasticizer… such as a polycarboxylic ether (POP)).

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 

Applicant discusses that the selection of the fiber length is an unexpected advantage… fibers having a fiber length greater than roughly 2 mm show a sharp, unexpected drop in moisture absorption capabilities with higher bulk density (see Applicant’s arguments at page 7, paragraphs 4-6).  
Examiner acknowledges the arguments and respectfully notes that the argument is not commensurate with the claimed range of 1.0-3.0 mm.  

Applicant argues that Medoff is overly broadly interpreted based on impermissible hindsight because the process of Medoff begin with the size reduction, but the processing of the materials is not complete after size reduction… the method of Medoff is to produce useful products such as fuels.  While, Acikel use miscanthus fibers in concrete. One of ordinary skill in the would not apply the teachings of Medoff to Acikel (see Applicant’s arguments at page 8, paragraph 3 to page 15, paragraph 6).
Examiner respectfully notes with respect to the combination of Acikel and Medoff, and in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. As long as the judgment on obviousness takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper (see MPEP § 2145.X.A).  In this case, one of ordinary skill in the art would appreciate that both Acikel and Medoff teaches an initial process of cutting the miscanthus crops.  Medoff further teaches that the cut miscanthus crops can then be separated into fractions.
Additionally, it has been held that a reference is analogous art to the claimed invention if (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (see MPEP 2141.01(a).I.).  In this case, Medoff is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) because Medoff is teaching a method of initially process/cut miscanthus crops.

Applicant discusses that Guotang teaches a straw, not miscanthus, thus one of ordinary skill in the art working with miscanthus will not turn to literature about straw… and miscanthus fibers having a length between 2 and 8 mm has higher density… Guotang in paragraph [0022] teaches reducing the apparent density and bulk density of the product (see Applicant’s arguments at pages 15-16, bridging paragraph).
The Examiner acknowledges the arguments and respectfully notes that the claimed method do not recite a bulk density of the bio-based product, thus the argument is not commensurate with the claimed limitations.  
Additionally, Guotang is relevant because the straw in Guotang is from a bio-based source, similar to miscanthus.  As stated by Acikel, “the production of structural elements using fiber concrete is becoming rather popular… plant fibers are also being used… however, the use of miscanthus (an energy plant), as a fiber has not been discussed in the literature” (see Acikel at page 2660, Introduction, left column, paragraphs 1-2).  Thus, one of ordinary skill the art would appreciate to investigate concrete incorporated with fiber from bio-based sources, such as Guotang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735